EXHIBIT 10.1

 

 

EL CAPITAN PRECIOUS METALS, INC.

 

AMENDMENT NO. 4 TO

2015 EQUITY INCENTIVE PLAN

 

 

This Amendment No. 4 dated October 31, 2016 (this “Amendment”) amends the 2015
Equity Incentive Plan of El Capitan Precious Metals, Inc. (the “Company”) (the
“Plan”). Except as otherwise explicitly set forth herein, all provisions of the
Plan shall remain in full force and effect. Capitalized terms used in this
Amendment without definition shall have the meanings set forth in the Plan.

 

WHEREAS, the Plan was adopted by the Company pursuant to resolutions of the
Board of Directors on October 8, 2015 and has been subsequently amended by
Amendment No. 1 dated December 15, 2015, Amendment No. 2 dated April 22, 2016
and Amendment No. 3 dated August 4, 2016;

 

WHEREAS, the Company desires to further amend the Plan as hereinafter provided
in order to increase the number of shares of Common Stock issuable under the
Plan from 50,000,000 to 75,000,000; and

 

WHEREAS, the Board of Directors approved the substance of this Amendment as of
October 31, 2016 and, accordingly, the Company desires to amend the Plan as
hereinafter provided.

 

NOW, THEREFORE, the Plan is hereby amended as follows:

 

1.     Increase in Number of Shares Subject to the Plan.  Section 3.1 of the
Plan is amended to read in its entirety as follows:

 

“3.1. Number of Shares. Subject to adjustment in connection with a
Capitalization Adjustment, the number of shares of Common Stock which may be
issued under the Plan shall not exceed 75,000,000 shares of Common Stock. Shares
of Common Stock that are issued under the Plan or are subject to outstanding
Incentives will be applied to reduce the maximum number of shares of Common
Stock remaining available for issuance under the Plan. For purposes of
clarification, the award of any Incentives payable only in cash will not reduce
the number of shares of Common Stock remaining and available to be issued under
the Plan. Shares may be issued in connection with a merger or acquisition as
permitted by NASDAQ Listing Rule 5635(c) or, if applicable, NYSE Listed Company
Manual Section 303A.08, AMEX Company Guide Section 711 or other applicable rule,
and such issuance will not reduce the number of shares available for issuance
under the Plan”

 

2.     Effective Date.  This Amendment shall be effective as of the date hereof.

 

 